DETAILED ACTION
Claims 1-30 were rejected in the Office Action mailed 11/29/2021. 
Applicant filed a response, amended claims 1, 3, 11, 16, and 23, cancelled claims 2 and 4, and added new claims 31-32 on 02/28/2022.
Claims 1-32 are pending. Claims 1, 3, and 5-32 are rejected.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16, and 31-32 recite the limitation “cellulosic-based biopolymer” in line 7, line 2, lines 6-7, and lines 6-7, respectively. The instant specification describes the biopolymer as cellulose on page 37, line 5 and page 40, lines 1-2, however is silent as to the biopolymer as being cellulosic-based. Cellulosic-based includes materials such as regenerated cellulose, which is excluded as a biopolymer based on the definition provided on page 8 of the instant specification. Therefore, the instant specification does not provide support for the biopolymer being cellulosic-based.
Claims 1 and 31 recite the limitation “wherein both said first and second surface have no selective moisture barrier on any portion thereof” in lines 7-8 and 8-9, respectively. The instant specification describes the characteristics of the hybrid fabrics are NOT a result of the finishing techniques, chemical treatments, etc. on page 40, lines 10-16 and the hybrid fabric is 100% cotton with no chemical finishes, coatings, waxes, etc. on page 9, lines 24-25. While the specification provides support for a hybrid fabric of 100% cotton free of chemical finishes, treatments, or waxes, there is no support in the instant specification for a hybrid fabric free of a selective moisture barrier. There is no mention in the instant specification that a moisture barrier is a chemical finish, treatment or wax (emphasis added). In fact, the instant specification does not mention a selective moisture barrier. There is no description of what a selective moisture barrier is or does or how a selective moisture barrier is formed or formulated in the instant specification. The instant specification is silent as to the any surface of the hybrid fabric having a selective moisture barrier on any portion thereof. It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). The instant specification neither positively nor negatively recites that the first or second surface have a selective moisture barrier on any portion thereof, therefore the instant specification does not provide support for the first surface or the second surface not containing a selective moisture barrier on any portion thereof.
Claim 1 recites the limitation “wherein a yarn used to construct said hybrid fabric is not hydrophobic” in lines 8-9. The instant specification is silent as to any of the yarns of the hybrid fabric being hydrophobic. It is noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). The instant specification neither positively nor negatively recites that the first or second yarn is hydrophobic, therefore the instant specification does not provide support for the first yarn or the second yarn not being hydrophobic.
The instant specification discusses absorbency, however the property of absorbency is always with respect to the fabric, not the first and second yarns (see e.g., pages 17-18). Therefore it cannot be concluded from the disclosure provided by the instant specification whether only the first yarn, only the second yarn, both the first yarn and the second yarn, or neither the first yarn nor the second yarn but rather a different material provided the absorbent properties to the fabric. The first yarn being hydrophilic while the second yarn is hydrophobic would still result in a fabric with absorbency properties, as can be seen in the prior art. Therefore, the instant specification does not provide support for either the first or second yarns of the hybrid fabric not being hydrophobic.
Claim 3 recites the limitation “exhibiting an absorbency time of 10 seconds or less, as determined using an AATCC 195 test protocol” in lines 2-3. The instant specification states absorbency time is determined using AATCC 79 test protocol on page 35 line 26 – page 36, line 2 and Table 13 on page 36. There is no support in the instant specification the absorbency time is determined using AATCC 195 test protocol. 
Regarding dependent claims 3 and 5-30, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 31-32 recite the limitation “biopolymer” in line 7, line 2, line 7, and line 7, respectively. The limitation is indefinite because the scope of “biopolymer” is unclear. MPEP 2111.01(IV)(A) states that an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. Page 8 of the specification as filed defines “biopolymer” as naturally occurring polymer (produced by life processes) as opposed to all polymers that may be synthetically derived from naturally occurring materials. Applicant has therefore acted as their own lexicographer and set forth a definition for “biopolymer” that is different from its ordinary and customary meaning (which would include polymers synthetically derived from naturally occurring materials, e.g., regenerated cellulose). However, at the beginning of the definitions section, the instant specification states “when used to describe such components, these terms and the definitions thereof are not meant to be limiting in scope uncles so indicated in the following claims, but instead are meant to be illustrative of one or more aspects of the present disclosure. It appears that, even though Applicant redefined the term “biopolymer” in accordance with the lexicography section of MPEP 2111.01(IV)(A), Applicant asserts that the plain and ordinary meaning still applies. The scope of the term “biopolymer” is therefore indefinite because it is unclear whether the definition provided on claim 8 is to be used, or the ordinary meaning. For purposes of examination, the plain and ordinary meaning of “biopolymer” and the other terms and phrases defined on page 8 will be used, pending further clarification from Applicant.
It is noted that regenerated cellulose is still within the amendment claim scope of “cellulosic-based biopolymer” when using the plain and ordinary meaning of “biopolymer”.
Claims 1 and 31 recite the limitation “wherein both said first and second surface have no selective moisture barrier on any portion thereof” in lines 7-8 and 8-9, respectively. The scope of the term “selective moisture barrier” is unclear. What does selective mean in this limitation? Does selective refer to the amount of surface area the moisture barrier covers of the hybrid fabric? Does selective refer to the material the moisture barrier allows into the hybrid fabric? Given applicant pointed to a chemical finish, treatment, or wax as support for this limitation, the Examiner will interpret this limitation as any chemical treatment or finish or wax that prevents moisture from passing into the fabric.
Claim 16 recites the limitation “wherein said hybrid fabric is further defines as substantially made only from said cellulosic-based biopolymer”. The limitation is indefinite because it is unclear whether “substantially made only from” is intended to limit the claim in the same manner as the transitional phrase “consisting essentially of”. For the purposes of examination, “substantially made only from” will be interpreted as “consisting essentially of”, resulting in limiting the scope of the claim to the specified materials or steps and those that do no material affect the basic characteristics of the claimed invention. See MPEP 2111.03(III).
Claims 23 and 26 use the term “welded” with respect to the first yarn and is indefinite for the same reasons presented with respect to the term “biopolymer” above. As with “biopolymer”, “welded” and “welded yarn” will be interpreted with their plain and ordinary meaning for the purposes of examination.
Regarding dependent claims 3 and 5-30, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-19, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2017/0198432) (Richards) in view of Harverhals et al. (US 2017/0233914) (Haverhals).
Regarding claims 1, 3, 5-19, and 28-30
Richards teaches a knit fabric to which a moisture-management treatment is applied to one side of the knitted fabric. The knit fabric consists of hydrophilic cotton yarns. The moisture-management treatment is intended to increase wicking and drying rate over untreated cotton fabric. The moisture-management treatment is applied to one side. The treated fabric is absorbent and not water repellant or water resistant. See, e.g., abstract and paragraphs [0015-0017], [0020], and [0037].
Richards does not expressly teach a pilling rank of at least 3.5 as determined using ISO 12945-2,  a differential between a first moisture spreading speed of a first surface of the fabric and a second moisture spreading speed of a second surface of the fabric of at least 25% measured using AATC 195, an absorbency time of 10 seconds or less as measured by AATCC 79, a planar wicking rate of at least 2.5 mm per minute as measured by AATCC 197, a breathability of at least 200 cfm as measured by ASTM D737, a dry rate of 0.7 mL/hr as measured by AATCC 201, a one-way moisture transfer from said first surface to said second surface of at least 50% different from a second one-way moisture transfer from said second surface to said first surface as determined by AATCC 195, and a planar wicking rate of the wicking yarns (first yarn) is at least 300% greater than the hydrophobic yarn (second yarn).
With respect to the difference, Haverhals teaches a process of converting biopolymer fibrous substrates to welded substrates. Paragraph [0126]. Welded substrates do not generally have much if any loose fiber at their surface and thus do not shed, are stronger than their conventional raw counterparts, textiles produced therefrom hold their shape and do not shrink as much, provide increased engagement between knitted fibers, and provide increased score on the Martindale Pill Test of up to 5. Welded yarn substrates have superior moisture and wicking absorption properties compared to conventional yarns, specifically conventional cotton yarn. Welded yarn substrates dry more quickly than conventional yarns and thereby provide associated cost and resource reduction. Further, fabrics constructed of welded yarn have less tendency to shrink and therefore are useful where water management and lack of shrinkage are important. Increased engagement between adjacent fibers is readily observed for welded substrates compared to the raw substrate. Paragraphs [0126], [0226-0229], [0233-0235], and [0238-0241].
Haverhals and Richards are analogous art as they are both drawn to knitted fabrics for moisture management fabrics comprising cotton.
In light of the motivation as provided by Haverhals, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute welded cotton yarn for the moisture-management treated yarn of the knit fabric of Richards, in order to provide a surface of the knit fabric increased wicking and drying rate over untreated cotton, while maintaining absorbency and not imparting water-repellency or water-resistance, as well as ensuring the surface of the knit fabric does not shed and has a Martindale Pill Test of up to 5, in addition to ensuring the knitted fabric holds its shape, is stronger, has less tendency to shrink, and has increased engagement between fibers, and thereby arrive at the claimed invention.
While Richards in view of Haverhals does not explicitly teach all of the claimed properties, it is reasonable to presume that the above properties are inherent to Richards in view of Haverhals. Support for said presumption is found in that the instant specification teaches that the use of welded yarn decreases the absorbency time (Table 4 and FIG. 18), increases planar wicking rate (Tables 5-6 and FIGS. 6-8), increases breathability (Table 12 and FIG. 17), and increases dry rate (Table 10 and FIG. 15). The instant specification further teaches a fabric utilizing 50% welded yarn increases a differential of moisture spreading speed between a first and a second surface of a fabric (Table 9 and FIG. 14) and increases a difference in one-way moisture transfer (Table 8 and FIG. 13). Therefore, since Richards in view of Haverhals teaches a knitted fabric comprising yarns made of cotton and welded cotton, wherein one surface of the knitted fabric is made up of welded cotton, i.e., uses similar materials with similar structure as the claimed invention, the fabric of Richards in view of Haverhals is expected to have the same properties as the claimed invention.
Given the welded cotton yarn is substituted for the moisture-management treated yarn in the knit fabric of Richards in view of Haverhals, it is clear the knitted fabric is free of a selective moisture barrier.

Claim 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2017/0198432) (Richards) in view of Harverhals et al. (US 2017/0233914) (Haverhals), as applied in claim 19 above, and further in view of Emden et al. (US 2008/0096001) (Emden).
Regarding claim 20-23 and 25-26
Richards in view of Haverhals teaches all of the limitations of claim 19 above, including the knit fabric comprising conventional cotton yarns and welded cotton yarns, wherein one surface of the knit fabric comprises the welded cotton yarns, wherein a first fiber of said welded yarn is chemically engaged to a second fiber of said welded yarn. However, Richards in view of Haverhals does not explicitly teach the knit fabric is a pique fabric. 
With respect to the difference, Emden teaches breathable fabrics comprising wicking yarns made of cotton. The breathable fabric is a knit fabric, wherein the majority of the yarns visible on one surface are wicking yarns. The knit fabric is a single pique knit, preferably the wicking yarns will be on the surface having raised surface texture, such as the surface the pique effect exists. See, e.g.,  abstract and paragraphs [0026], [0033], [0046], and [0079]. As the single pique knit fabric is a single layer, the welded cotton yarns on one surface of the single pique knit fabric will necessarily also be positioned primarily in the middle of the fabric.
Emden and Richards in view of Haverhals are analogous art as they are both drawn to moisture-wicking knit fabrics comprising cotton yarns. 
In light of the disclosure of Emden, it therefore would have been obvious to one of ordinary skill in the art modify the knit fabric of Richards in view of Haverhals to form a pique knit fabric comprising the welded cotton yarns on the surface of the pique knit fabric with the pique effect, as Emden teaches pique is a suitable knit structure for forming a moisture-wicking knit fabric having wicking yarns on one surface thereof, and thereby arrive at the claimed invention. The pique effect side of the pique knit fabric of Richards in view of Haverhals and Emden corresponds to a first surface and technical back of the fabric. 

Regarding claims 24 and 27
Richards in view of Haverhals and Emden teaches all the limitations of claim 23 above. The limitation "used in a garment having an interior surface and an exterior surface, and wherein said technical back is positioned adjacent said exterior surface” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. 
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2017/0198432) (Richards) in view of Harverhals et al. (US 2017/0233914) (Haverhals).
Regarding claims 31-32
Richards teaches a knit fabric to which a moisture-management treatment is applied to one side of the knitted fabric. The knit fabric consists of hydrophilic cotton yarns. The moisture-management treatment is intended to increase wicking and drying rate over untreated cotton fabric. The moisture-management treatment is applied to one side. The treated fabric is absorbent and not water repellant or water resistant. See, e.g., abstract and paragraphs [0015-0017], [0020], and [0037].
Richards does not expressly teach a pilling rank of at least 3.5 as determined using ISO 12945-2 or a differential between a first moisture spreading speed of a first surface of the fabric and a second moisture spreading speed of a second surface of the fabric of at least 25% measured using AATC 195.
With respect to the difference, Haverhals teaches a process of converting biopolymer fibrous substrates to welded substrates. Paragraph [0126]. Welded substrates do not generally have much if any loose fiber at their surface and thus do not shed, are stronger than their conventional raw counterparts, textiles produced therefrom hold their shape and do not shrink as much, provide increased engagement between knitted fibers, and provide increased score on the Martindale Pill Test of up to 5. Welded yarn substrates have superior moisture and wicking absorption properties compared to conventional yarns, specifically conventional cotton yarn. Welded yarn substrates dry more quickly than conventional yarns and thereby provide associated cost and resource reduction. Further, fabrics constructed of welded yarn have less tendency to shrink and therefore are useful where water management and lack of shrinkage are important. Increased engagement between adjacent fibers is readily observed for welded substrates compared to the raw substrate. Paragraphs [0126], [0226-0229], [0233-0235], and [0238-0241].
Haverhals and Richards are analogous art as they are both drawn to knitted fabrics for moisture management fabrics comprising cotton.
In light of the motivation as provided by Haverhals, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute welded cotton yarn for the moisture-management treated yarn of the knit fabric of Richards, in order to provide a surface of the knit fabric increased wicking and drying rate over untreated cotton, while maintaining absorbency and not imparting water-repellency or water-resistance, as well as ensuring the surface of the knit fabric does not shed and has a Martindale Pill Test of up to 5, in addition to ensuring the knitted fabric holds its shape, is stronger, has less tendency to shrink, and has increased engagement between fibers, and thereby arrive at the claimed invention.
While Richards in view of Haverhals does not explicitly teach all of the claimed properties, it is reasonable to presume that the above properties are inherent to Richards in view of Haverhals. Support for said presumption is found in that the instant specification further teaches a fabric utilizing 50% welded yarn increases a differential of moisture spreading speed between a first and a second surface of a fabric (Table 9 and FIG. 14) and increase pilling rank (Table 11 and FIG. 16). Therefore, since Richards in view of Haverhals teaches a knitted fabric comprising yarns made of cotton and welded cotton, wherein one surface of the knitted fabric is made up of welded cotton, i.e., uses similar materials with similar structure as the claimed invention, the fabric of Richards in view of Haverhals is expected to have the same properties as the claimed invention.
	Given the welded cotton yarn is substituted for the moisture-management treated yarn in the knit fabric of Richards in view of Haverhals, it is clear the knitted fabric is free of a selective moisture barrier and any chemical finishes. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-17 and 19-30 of copending Application No. 17/463,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
The present claims require a hybrid fabric comprising a first surface and a second surface, wherein said first surface exhibits a pilling rank of at least 3.5 and a differential of moisture spreading speed between said first surface and a second surface of at least 25%, wherein the hybrid fabric is made of a cellulosic-based biopolymer, wherein both said first and second surface have no selective moisture barrier on any portion thereof, and wherein a yarn used to construct said hybrid fabric is not hydrophobic.. 
The copending claims require a hybrid fabric made of a cellulosic-based biopolymer and the yarns used to form the fabric are not hydrophobic. The copending claims further require the hybrid fabric exhibits a pilling rank of at least 3.5 on a first surface as well as a differential of moisture spreading speed between a first surface and a second surface of at least 25%. The copending claims do not require the presence of a selective moisture barrier on any portion thereof. Given the present claims and copending claims require the same material and structure, i.e., cellulose, naturally occurring biopolymer, cotton, knit fabric, pique, etc., and require the same properties, i.e., absorbency time of 10 seconds or less, planar wicking rate of at least 2.5 mm per minute, breathability of at least 200 cfm, etc. and given the present claims and copending claims rely on identical data (Tables 1-13), it is clear the hybrid fabric of the copending claims is capable of exhibiting a pilling rank of at least 3.5 and a differential of moisture spreading speed between said first surface and a second surface of at least 25% simultaneously. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The 35 U.S.C. 112(b) rejections over claims 1, 3, and 5-30 are maintained as the amendment to claim 1 does not fix the issue of indefiniteness as the scope of the term in the claim and the scope of the term in the definition provided in the specification still differ, and therefore it is still unclear whether the definition in the specification or the plain and ordinary meanings of the terms should be used when determining the scope of the claims.
The 35 U.S.C. 112(b) rejection over claim 16 is maintained as “substantially made only from said cellulosic-based biopolymer” is indefinite because it is unclear whether “substantially made only from” is intended to limit the claim in the same manner as the transitional phrase “consisting essentially of”. 
The 35 U.S.C. 112(b) rejection over claims 23 and 26 are maintained as the use of the term “welded” is indefinite for the same reasons presented with respect to the term “biopolymer” above and has not been addressed by Applicant. 
Further, Applicant’s amendment has necessitated a new set of 35 U.S.C 112(b) rejections as well as a set of 35 U.S.C. 112(a) rejections, as set forth above.

In view of Applicant’s amendments to claim 1 and arguments on pages 7-8 of the remarks filed on 02/28/2022, it is agreed O’Connor (US 2020/0281279) does not meet the presently claimed. Therefore, the previous 35 U.S.C. 102 rejection over claims 1-4, 6, 11, and 16 as being anticipated by O’Connor (US 2020/0281279) is withdrawn. 
In view of Applicant’s amendments to claim 1, it is agreed the previous 35 U.S.C. 103 rejection over claims 1-30 as being obvious over Emden (US 2008/0096001) in view of Haverhals (US 2017/0233914) does not meet the presently claimed and therefore is withdrawn.
The amendments to claim 1 necessitates a new set of rejection, as set forth above. Applicant’s remarks filed 02/28/2022 have been fully considered. It is noted Emden and Haverhals are used as a secondary references in the new set of rejections set forth above. The new ground of rejection does not rely on Emden or Haverhals for any teaching or matters specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789